IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,220




EX PARTE MONTRELL HIGH, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-2020-07 IN THE 7TH DISTRICT COURT
FROM SMITH COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of engaging in
organized criminal activity and sentenced to twenty-five years’ imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal. 
            Counsel has suffered a stroke after Applicant’s sentencing.  Applicant alleges that he
informed counsel of his wish to appeal.  There is nothing in the record to dispute that allegation. 
Applicant was entitled to appeal his sentencing, but was not able to do so.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time appeal of the sentencing on the
conviction in Cause No. 007-2020-07 from the 7th Judicial District Court of Smith County. 
Applicant is ordered returned to that time at which he may give a written notice of appeal so that he
may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be calculated
as if the sentence had been imposed on the date on which the mandate of this Court issues.  We hold
that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written
notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: September 16, 2009
Do Not Publish